DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “20” has been used to designate both targets and magnets in Figs. 3, 4, and 10, and reference character “20a1” has been used to designate both the cathode and target in Fig. 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
Applicant should note the limitation “selectively exposing one target of all the targets” in claims 4-7 does not require that the rotating mechanism only exposes a single target. Rather, a rotating mechanism exposing two targets would still involve “selectively exposing” a desired/specific target. If applicant wishes to require only one target is exposed, the claim should be amended to require that the other targets are simultaneously blocked by the shutter while one target is selectively exposed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 7, the limitation “a plurality of cathodes configured to hold targets that emit sputtered particles, and connected to a power supply” is unclear as to whether each of the cathodes is connected to a different power supply or all of the plurality of cathodes are connected to a single power supply.
In claims 1 and 7, the limitation “wherein at least one of the plurality of cathodes holds the targets of a plurality of types” is indefinite because there is no previous mention of “the targets of a plurality of types” and thus the limitation lacks antecedent basis. Additionally, it is unclear what is required by the limitation “targets of a plurality of types.” For example, this limitation may require multiple separate targets of different materials on the same cathode or may merely require multiple targets of the same material with different shapes/sizes or even a single target body containing multiple target materials.
In claim 2, the limitation “the targets held by the cathodes” is indefinite because there is no antecedent basis for which targets or cathodes are being referred to. Specifically, it is unclear whether “the targets” refers to “the targets of a plurality of types” or “targets that emit sputtered particles” and whether “the cathodes” refers to “the plurality of cathodes” or “said at least one of the plurality of cathodes.” As a result, it is unclear whether the shield spaces apart targets on the same cathode or targets held by different cathodes.
In claim 3, the limitation “a plurality of types of small targets” is unclear as to what is required to meet the claim limitation. For example, this limitation may require multiple separate targets of different materials on the same cathode or may merely require multiple targets of the same material with different shapes/sizes.
In claim 3, “small” and “large” are relative terms which render the claim indefinite. The terms “small target” and “large target” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear how “large” or how “small” the targets must be to meet the claim limitations. This rejection may be overcome, for example, by specifying a plurality of targets and a second target larger than each of the plurality of targets.
In claim 5, the limitation “a first shutter and a second shutter, each of which has the opening, are provided as the shutter, and the rotating mechanism selectively exposes one of all the targets held by the cathodes in the film formation apparatus to the substrate holder through the opening of the first shutter and the opening of the second shutter by rotating the first shutter and the second shutter” is indefinite because it is unclear how the first and second shutter each have “the opening” referred to in claim 4 while the first and second shutter also have their own distinct openings. This rejection may be overcome by clarifying that the first and second shutter each have a opening and that the openings combine to form the overall shutter opening.
Claims 4 and 6 are indefinite by virtue of depending on an indefinite claim.
	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kajihara (US 20140102889 A1) in view of Yang (US 20130270104 A1).
	Regarding claim 1, Kajihara (US 20140102889 A1) teaches a sputter film forming apparatus comprising a substrate holder 3 to hold a substrate W and a plurality of target electrodes (35, 37) (cathodes) holding targets T (para 0028; Fig. 1), wherein the target holders are connected to a power supplying unit (para 0029). Kajihara fails to explicitly teach at least one of the plurality of cathodes holds targets of a plurality of types. However, Yang (US 20130270104 A1), in the analogous art of multi-cathode sputtering, teaches one or more of the sputter sources 416 (cathodes) can utilize mosaic sputtering targets (para 0069; Fig. 4), wherein mosaic sputtering targets may comprise regions having varying proportions of two compositions (A, B) (targets of a plurality of types) to enable selection of a desired material from compositions ranging from pure forms of materials to a combination of several materials (para 0049, 0078; Fig. 5, 6).
Because Yang teaches that such sputtering targets were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a mosaic target, as described by Yang, with one or more of the cathodes of Kajihara to deposit various compositions with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
Regarding claim 2, the combination of Kajihara and Yang teaches a shield plate 13 with a separating portion 71 between the openings to prevent contamination of targets held by adjacent cathodes (spaced apart from each other) (Kajihara para 0038, 0057; Fig. 2, 3).
Regarding claim 3, the combination of Kajihara and Yang teaches that one or more (at least one) of the targets comprise a mosaic target having regions of varying proportions two compositions (A, B) (plurality of types of small targets) (Yang para 0078; Fig. 5, 6), while other targets comprise a single (large) target T (Kajihara Fig. 1, 5).
Regarding claim 4, the combination of Kajihara and Yang teaches a shutter apparatus 4 installed between the cathodes and the substrate holder and having openings (15a, 17a) (Kajihara para 0028, 0039-0041; Fig. 1, 2) as well as rotation shafts (15b, 17b) (rotating mechanism) configured to (selectively) expose a given (specific) target of all the targets held by the cathodes in the film formation apparatus to the substrate holder through the opening formed by the combination of openings 15a and 17a by rotating the shutter (Kajihara para 0028, 0036, 0039-0041; Fig. 1, 2).
Regarding claim 5, the combination of Kajihara and Yang teaches the shutter apparatus 4 may comprise a first shutter plate 15 and a second shutter plate 17 having openings 15a and 17a, respectively (Kajihara para 0035, 0039-0041; Fig. 2). Additionally, the combination of Kajihara and Yang teaches the rotation shafts are rotated such that the shutter plates allow one of the targets T to face the substrate W through the openings (Kajihara para 0028, 0036).
Regarding claim 6, the combination of Kajihara and Yang fails to explicitly teach the rotating mechanism switches between selectively exposing one target of all the targets held by the cathodes in the film formation apparatus to the substrate holder through the openings of the first shutter and the second shutter and selectively exposing two or more of all the targets held by the cathodes in the film formation apparatus to the substrate holder through the openings of the first shutter and the second shutter, by rotating the first shutter and the second shutter. However, the limitation merely states the intended use of the apparatus. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). The combination of Kajihara and Yang teaches all of the claimed structural limitations, which is necessarily capable of switching between exposing one target and exposing two or more targets, either by exposing two cathodes or by exposing a cathode containing a mosaic target (two or more targets).
Alternatively, Kajihara teaches that the apparatus is intended to form a multi-layered film (para 0010) and the shutter plates may be rotated to expose a desired target material (para 0028, 0036). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to rotate the shutter plates to expose a different target material, such as the mosaic target described by Yang (two or more of all the targets held by the cathodes), after depositing the first film in order to form the multi-layered film.

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kajihara (US 20140102889 A1) in view of Yang (US 20130270104 A1), as applied to claim 1 above, and further in view of Abe (US 6143149 A).
Regarding claim 2, the combination of Kajihara and Yang fails to explicitly teach a shield is installed at said at least one of the plurality of cathodes so that the targets held by the cathodes are spaced apart from one another. However, Abe (US 6143149 A), in the analogous art of sputtering, teaches dividing a target into 4 pieces with a cross shaped frame 13 (shield) so that the targets are separated and may be individually controlled (Abstract, col 3 line 21-47; Fig. 4). Yang teaches the mosaic targets may have regions (504, 506) having different proportions of each material and the magnetron may be positioned over the region having the desired composition (para 0078; Fig. 5).
Because Abe teaches that such divided targets were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to divide the regions of the mosaic targets with different proportions and individually control sputtering of each region with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kajihara (US 20140102889 A1) in view of Yang (US 20130270104 A1) and Otani (US 20120164354 A1).
Regarding claim 7, Kajihara (US 20140102889 A1) teaches a sputter film forming apparatus comprising a substrate holder 3 to hold a substrate W and a plurality of target electrodes (35, 37) (cathodes) holding targets T (para 0028; Fig. 1), wherein the target holders are connected to a power supplying unit (para 0029). Kajihara also teaches a shutter apparatus 4 comprising a first shutter plate 15 and a second shutter plate 17 having (plurality of) openings 15a and 17a, respectively (para 0035, 0039-0041; Fig. 2). Kajihara also teaches rotation shafts (15b, 17b) configured to (selectively) expose a given target of all the targets held by the cathodes in the film formation apparatus to the substrate holder through the openings 15a and 17a by rotating the first and second shutter plates and using the target in sputter film formation (Kajihara para 0028, 0036, 0039-0041; Fig. 1, 2), which inherently forms a layer of a single material on the substrate.
Kajihara fails to explicitly teach at least one of the plurality of cathodes holds targets of a plurality of types. However, Yang (US 20130270104 A1), in the analogous art of multi-cathode sputtering, teaches one or more of the sputter sources 416 (cathodes) can utilize mosaic sputtering targets (para 0069; Fig. 4), wherein mosaic sputtering targets may comprise regions having varying proportions of two compositions (A, B) (targets of a plurality of types) to enable selection of a desired material from compositions ranging from pure forms of materials to a combination of several materials, such as alloys (para 0049, 0073, 0078; Fig. 5, 6).
Because Yang teaches that such sputtering targets were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a mosaic target, as described by Yang, with one or more of the cathodes of Kajihara to deposit various alloy compositions with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
The combination of Kajihara and Yang fails to explicitly teach selectively exposing two or more of all the targets held by the cathodes in the film formation apparatus to the substrate holder through the openings of the first shutter and the second shutter by rotating the first shutter and the second shutter, and forming an alloy layer on the substrate. However, Kajihara teaches that the apparatus is intended to form a multi-layered film (para 0010) and the shutter plates may be rotated to expose a desired target material (para 0028, 0036). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to rotate the shutter plates to expose a different target material, such as the alloy mosaic target described by Yang (two or more of all the targets held by the cathodes), after depositing the first film in order to form the multi-layered film. The sputtering of the alloy mosaic material would necessarily result in the forming of an alloy layer on the substrate.
Alternatively, Otani (US 20120164354 A1), in the analogous art of sputtering, teaches forming a MRAM by alternately sputtering two different layers, wherein one layer may be a metal and one layer may be alloy, and wherein the targets to be sputtered are exposed by rotating a first and second shutter (para 0008, 0044, 0050). Kajihara teaches that the multi-layered film device to be formed may be a MRAM (para 0034). 
Therefore, because Otani teaches that such sputtering targets were operable for forming MRAM devices, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to form an MRAM material by depositing a metal target to form a first (single material) layer while exposing the metal target to the substrate and then rotating the shutters to expose a mosaic target and deposit an alloy second layer from the mosaic target with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takahashi (US 20030085122 A1) teaches cathodes/target holders that rotate and have three different planar targets on them, which broadly meets the limitations of claim 1. Ye (US 20070056845 A1) teaches target segments separated by a dark space shield.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JAMES LIN/Supervisory Patent Examiner, Art Unit 1794